Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 03/25/2020.
Claims 1-20 are currently pending. 
Claim 13 is currently amended via the Examiner’s amendment below.

Compact Prosecution
Examiner reached out to Applicant’s representative to request permission for an Examiner’s amendment. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MAYA YUSIM (Reg. No: 73, 563) on 08/18/2021.
The application has been amended as follows:
For Claim 13, delete Claim 13 and replace with
13. (Currently Amended) The network device of claim [[13]] 11, wherein: the first memory comprises a ternary content addressable memory (TCAM) that associates flow state information 


Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable since no prior art reference or a combination of prior art references discloses or suggests the combination of limitations including:
“in response to determining that the fullness level of the first memory exceeds the first threshold, transfer flow state information associated with at least one flow, among a first set of flows for which flow state information is currently being maintained in the first memory, from the first memory to a second memory among the plurality of memories, the second memory being at a second hierarchical level that is higher than the first hierarchical level of the hierarchical arrangement, to free up space to in the first memory,” and other intervening limitations as specified in independent claims 1 and 11.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MIZRAHI et al (US 20190268272 A1) pertains to a system, wherein in response to detecting new flows of packets, assign respective flow IDs to the new flows, identify an oldest assigned flow ID, and make storage space in the flow information table corresponding to the oldest assigned flow ID available for a new flow. Faseela et al (US 20170142034 A1) pertains to a packet buffering mechanism, where the NEs/VNEs map incoming packets to flows represented in the forwarding tables and forward packets based on the matches in the forwarding tables. Post (US 20100124234 A1) deals with a packet scheduling method that enables the processing nodes to determine the flow to which a packet belongs and processed in the same manner all packets in a given flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419